Case 1:19-cr-02072-MV Document 16 Filed 03/07/19 Page 1of1

FILED

IN THE UNITED STATES DISTRICT COURUNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW MEXICO. ALBUQUERQUE, NEW MEXICO

 

MAR 0-7 2019 py

UNITED STATES OF AMERICA,
. MITCHELL R. ELFERS
Plaintiff, CLERK
Vv. Case No. 18-MJ-3457
TAVIS WASHBURN,
Defendant.

 

 

ORDER MODIFYING CONDITIONS OF RELEASE

THIS MATTER having come before the Court upon the Unopposed Motion to
Modify Conditions of Release (Doc. 15] filed by the Defendant, and the Court being fully
informed in the matter,

FINDS that the motion is well taken and should be granted.

IT IS THEREFORER ORDERED that the Defendant’s conditions of release are
hereby modified to allow Defendant to travel to Farmington, New Mexico, to attend the
birth of his child.

IT IS FURTHER ORDERED that Defendant shall be driven to and from La
Pasada Halfway House and Farmington, New Mexico, by his mother. Defendant shall
notify his Pretrial Services Officer Anthony Carter before he leaves La Pasada and upon
his return to La Pasada. No other conditions of release will be modified.

CC YUOKG)

UNITED ‘STATES MAGISTRATE JUDGE

Submitted by:
Alejandro B. Fernandez, AFPD

 

 
